Title: Abigail Adams Smith to Elizabeth Cranch, 18 July 1786
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch


     
      Wimpole Street London July 18th 1786
     
     In your Letter to Mamma my Dear Eliza of —— May you are strangely puzled to know in what manner to address your Cousin. Your suppositions at that time were rather premature, and the Card on which they were founded was from a family by the Name of Smith who have been vastly civil to us since our residence in this Country. But at this period, a Letter addressd to your friend under the title of Mrs Smith would not be improper, for in truth Eliza, Poor Abby Adams is no more—her friends took Leave of her on the 11th of June—about eight oclock in the Evening, and “twas such a solemn scene of Joy”—&c. She is at this moment settled in Wimpole Street, whare could you look in upon her, you would find her perfectly Contented, and would add to her happiness, which the additional society of a friend will ever do.
     If your friend has any cause for anxiety, it arrises, from being obliged to Leave her Parents to whom she finds herself every day more attached, and more and more sollicitious to promote their Happiness. The seperation has but enlarged the scene to them, for we meet every day either with them, or with us, and Harmony and affection preside over our Circle; yet I wish Mamma could call in some one of her young American friends as a Constant Companion; but it is so uncertain how long we may all stay in this Country or how soon we may return to our own, that it is not possible to make any arangements for the future—all we can do is to wait patiently till the decissions of others mark out our future destination. In the mean time let us my Dear Eliza eleviate the disagreeables arrising from this seperation, by a Continueance of this friendly epistolary intercourse. Mrs Hay Carried proofs of my not having forgotten my friends, and you my Eliza was amongst the first in my remembrance. I am fearfull as my Letters were all under Cover to Mr Charles Storer that his absence may occassion thier delay for which I shall be very sorry.
     My Letters from my Brother inform me that he is Learning to Play upon the flute which has given me much anxiety, do my Dear Eliza dissuade him from the practice. It is certainly very prejudicial to Health, and tho it may amuse him for the Present, I fear the Consequences. I hope Charles willnot attempt it. It would be more dangerous for him than for my Brother John. We have seen its af­fects upon the Warrens and I thought your Mamma was so well Convinced of the danger arrising from it as to prevent your Brother from the use of it, and I hope She will have an equal degree of influence upon mine.
     Remember me to all who inquire after me. Do write me as often as you can find it Convenient and beleive me as sincerely your friend
     
      A. Smith
     
    